O’NIELL, J.
Plaintiff appeals from a judgment rejecting his demand for damages for an alleged breach of contract. The case is peculiar, in that it presents no serious question of either law or fact. Plaintiff, having bought from two promoters a worthless option on a tract of land that they had undertaken and failed to convert into a town site, entered into a contract with A. R. Johnson, owner of the land, and the three other defendants, by the terms of which the parties were to form a corporation to revive the enterprise, and, by selling town lots, first reimburse plaintiff for what he had paid the promoters, and then divide the profits. None of the parties took any further interest in the matter; no articles of incorporation were signed or even .proposed; in fact, nothing Was done towards carrying out the agreement Thus the enterprise, of little pith or moment, and with .less regard, its current turned awry and lost the name of action. About two years later, plaintiff brought this suit to recover of and from the four other parties to the agreement, as damages, $4,000, his estimate of the profit of which he had been deprived, including the sum he had paid to the original promoters. The district judge found — and the. evidence bears out his conclusion — that it was very doubtful that plaintiff would have made a profit or recouped his loss if the agreement had been carried out, and that the plaintiff himself had been as lax in that respect as were the defendants.
The judgment is affirmed.